Case 1:14-ml-02570-RLY-TAB Document 12402 Filed 11/08/19 Page 1 of 3 PageID #: 91570



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION
   ___________________________________________

   IN RE COOK MEDICAL, INC., IVC FILTERS                     Case No. 1:14-ml-2570-RLY-TAB
   MARKETING, SALES PRACTICES AND                            MDL No. 2570
   PRODUCTS LIABILITY LITIGATION

   ___________________________________________

                         ORDER ON PENDING MOTIONS TO DISMISS

          Pursuant to Federal Rule of Civil Procedure 41(b), Third Amended Case Management

   Order No. 4 or Revised Second Amended Order Regarding Case Categorization Forms, Cook

   Incorporated, Cook Medical LLC, and William Cook Europe ApS (collectively “Cook”), have

   filed three Motions to Dismiss, Filing Nos. 12259, 12273, and 12291. The following Plaintiffs

   have failed to respond to the pending motions:



          I.     Cook Defendants’ Motion to Dismiss for Lack of Service of Case
                 Categorization Form -- Filing No. 12259

                     1. Buck, Vanessa - 1:17-cv-03264

                     2. Douglas, Deborah - 1:17-cv-03381

                     3. Powers, Andrea - 1:17-cv-03431

                     4. Valentine, William - 1:17-cv-03559

                     5. Hamblin, Kevin - 1:19-cv-03144

                     6. Stewart, Tammy - 1:19-cv-03388

                     7. Scott, Carolyn - 1:19-cv-03685
Case 1:14-ml-02570-RLY-TAB Document 12402 Filed 11/08/19 Page 2 of 3 PageID #: 91571



         II.   Cook Defendants’ Motion to Dismiss for Lack of Service of PPS -- Filing No.
               12273

                  1. Snyder, Barbara - 1:19-cv-02570

                  2. Ratliff, Marilyn - 1:19-cv-02789

                  3. Mitchell, John M. - 1:19-cv-02848

                  4. Shields, Michael - 1:19-cv-02850

                  5. Chavers, Amaris - 1:19-cv-02851

                  6. Gaffney, Steven - 1:19-cv-03012

                  7. Mitchell, Carol - 1:19-cv-03019

                  8. Simmons, Marcus - 1:19-cv-03029

                  9. Hamblin, Kevin - 1:19-cv-03144

                  10. Stewart, Tammy - 1:19-cv-03388

                  11. Wright, Mark - 1:19-cv-03390

                  12. Small, Michael - 1:19-cv-03396

                  13. Jones, Anthony - 1:19-cv-03407

                  14. Turner, Elvin Shane - 1:19-cv-03408

                  15. Foster, Diana Voorhies - 1:19-cv-03410

                  16. White, Randy - 1:19-cv-03480

                  17. Scott, Carolyn - 1:19-cv-03685




                                             -2-
Case 1:14-ml-02570-RLY-TAB Document 12402 Filed 11/08/19 Page 3 of 3 PageID #: 91572



            III.    Cook Defendants’ Motion to Dismiss for Duplicate Filings -- Filing No. 12291

                       1. Benhart, David - 1:19-cv-02692

                       2. Harrison, Darlene Miller - 1:19-cv-03297

                       3. Jenkins, Susan - 1:16-cv-01068

                       4. Keller, Douglas M. Jr. - 1:19-cv-02623

                       5. Meddock, Teresa - 1:19-cv-02893

                       6. Muff, Leonard - 1:19-cv-02728

                       7. Myers, Gregory Gene - 1:19-cv-03228

                       8. Royce, Mathew - 1:19-cv-03918

                       9. Ryan, John - 1:19-cv-02825

                       10. Seibert, Christine - 1:19-cv-03792

                       11. Sims, Palmer Sr. - 1:19-cv-02541



            If Plaintiffs fail to comply within twenty (20) days of the date of this Order, their

   cases shall be dismissed.

   SO ORDERED this 8th day of November, 2019



   Dated:          11/08/2019
                                                         Hon. Richard L. Young
                                                         United States District Judge
                                                         Southern District of Indiana



   Distribution to all electronically registered counsel of record via CM/ECF.




                                                   -3-
